Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 were withdrawn with traverse in the response filed 11/30/2020, but were subsequently cancelled in the response filed 07/13/2021
Response to Arguments
Applicant’s arguments, filed 11/02/2021, with respect to claims 1-4, 6-9, 21-23, and 25-30 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-9, 21-23, and 25-30 under 35 U.S.C. 103(b) has been withdrawn.
Reasons for Allowance
Claims 1-9, and 21-30 are allowed
The following is an examiner’s statement of reasons for allowance: in the arguments received 11/02/2021 the applicant has successfully overcome rejection over Kim in view of Behdjat. There being no remaining grounds of rejection, the claims now stand in condition for allowance.
The limitation of a vacuum port which is formed through a sidewall which does not include a door, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753